Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 12, 23 and 34 are amended. Claims 1-12, 23 and 25-34 are pending.

Response to Arguments
Applicant’s arguments filed on 2/22/2021 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 12, 23, 25-26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US. Pub. No.2013/0188473 A1) in view of Hu et al. (US Pub. No. 2018/0324811 A1)

See Fig. 4; Base Station 401) comprising:
a transmitter (See Par. [25] of Dinan for a reference to a transceiver may be employed in the BS, which includes both a transmitter and a receiver) that transmits information (Par. [45]; Unicast MAC command) to a first device a first field (Par. [229]; a MAC CE is mapped to the first field) that is within a control channel (See Par. [45], [229] and Fig. 7; PDCCH order 601, of Dinan for a reference to a unicast MAC command is transmitted on a PDCCH [Control Channel], which contains a MAC control element (CE)), and the first field is used to indicate first timing advance adjustment information for the first device (See Par. [45], [229], [235]-[236] of Dinan for a reference to a MAC CE [field], in a unicast MAC command, includes the timing advance (TA) value for adjusting the UL transmission timing of the wireless device).
Dinan does not explicitly disclose the transmission is contention based uplink configuration information that comprises an indication identifying a first field; and transmits the first field within the control channel to indicate the first timing advance adjustment information for the contention based uplink transmission of the first device.
However, Hu discloses the transmission is contention based uplink configuration information (See Par. [65] – [66], [140]-[141] and Fig. 8 of Hu for a reference to the BS transmits the configuration information to the terminal based on the uplink data received in contention-based manner) that comprises an indication identifying a first field (See Par. [87] – [92] and Fig. 5a of Hu for a reference to the configuration information includes a first indication of a second transmission indication based on whether the terminal is synchronized with the BS or not); and transmits the first field within the control channel to indicate the first timing  the contention based uplink transmission of the first device (See Par. [65] – [66], [140]-[141] and Fig. 8 of Hu for a reference to the base station sends the timing advance information to the terminal in an MCE message, or the PDCCH after receiving the uplink data sent by the terminal in the contention-based manner. The terminal adjusts to synchronized mode based on the received timing advance information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hu and Dinan. The motivation of combination is improving the transmission efficiency, by enabling the base station to consider the actual status of the terminal and the actual status of a network, to determine an appropriate transmission policy. (Hu; Par. [6]).

Regarding claim 2, the combination of Dinan and Hu, specifically Dinan discloses wherein the transmitter transmits a second signal to a second device for indicating a second field (See Par. [229], [235]-[236] of Dinan for a reference to the BS may transmit a plurality of unicast TA commands to a plurality of wireless devices. Each unicast TA command comprising a MAC CE [Field]) within the control channel (See Par. [229], [235] of Dinan for a reference to MAC TA CEs are sent to UE1 and UE2 in unicast messages [Signals] that are transmitted in the same TTI on the same PDCCH. MAC TA CEs have the same logical channel ID (LCID) number for both UEs [Share the same control channel]), wherein the second field is used to indicate second timing advance adjustment information for the second device (See Par. [45], [229], [235]-[236] of Dinan for a reference to a MAC CE [field], in a unicast MAC command, includes the timing advance (TA) value for adjusting the UL transmission timing of the wireless device).
Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 1.

Regarding claim 23, Dinan discloses an apparatus (See Fig. 4; Wireless Device 406) comprising: a receiver (See Par. [25] of Dinan for a reference to a transceiver may be employed in the wireless device, which includes both a transmitter and a receiver) that receives timing advance adjustment information in the field within the control channel (See Par. [45], [229], [235]-[236] of Dinan for a reference to a MAC CE [field], in a unicast MAC command, received on a PDCCH [Control Channel], which includes the timing advance (TA) value for adjusting the UL transmission timing of the wireless device).
Dinan does not explicitly disclose the receiver receives contention based uplink configuration information comprising an indication identifying a field that is within a control channel.
However, Hu discloses the receiver receives contention based uplink configuration information comprising an indication identifying a field that is within a control channel (See Par. [65] – [66], [140]-[141] and Fig. 8 of Hu for a reference to the base station sends the timing advance information to the terminal in an MCE message, or the PDCCH after receiving the uplink data sent by the terminal in the contention-based manner. The terminal adjusts to synchronized mode based on the received timing advance information).
Hu; Par. [6]).

Regarding claim 25, Dinan discloses wherein the transmission indicates a sequence (See Par. [68]-[72] of Dinan for a reference to the BS may transmit at least one RRC message to the wireless device. The RRC message includes configuration parameters, comprising a sequence containing a time alignment value and timer).
Dinan does not explicitly disclose further comprising receiving downlink control information
However, Hu discloses receiving downlink control information (See Par. [65]-[66] of Hu for a reference to the base station sends configuration information, parameters and transmission policy for the terminal within a PDCCH to a UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hu and Dinan. The motivation of combination is improving the transmission efficiency, by enabling the base station to consider the actual status of the terminal and the actual status of a network, to determine an appropriate transmission policy. (Hu; Par. [6]).

(See Par. [208], [213] of Dinan for a reference to the UE receives an RRC message [First Signal] from the BS comprising configuration info, including the TA value and UL resources allocated for wireless devices to transmit the SRS [sequence]).
Dinan does not explicitly disclose further comprising receiving downlink control information
However, Hu discloses receiving downlink control information (See Par. [65]-[66] of Hu for a reference to the base station sends configuration information, parameters and transmission policy for the terminal within a PDCCH to a UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hu and Dinan. The motivation of combination is improving the transmission efficiency, by enabling the base station to consider the actual status of the terminal and the actual status of a network, to determine an appropriate transmission policy. (Hu; Par. [6]).

Regarding claim 34, the claim is interpreted and rejected for the same reasons as set forth in claim 23.



s 3-5, 8-11 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Hu et al. and further in view of Lee et al. (US Pub. No. 2018/0184439 A1).
Regarding claim 3, Dinan discloses the apparatus of claim 1, further comprising a receiver (See Par. [25] of Dinan for a reference to a transceiver may be employed in the BS, which includes both a transmitter and a receiver) that receives a sequence from the first device (See Par. [215]-[216] of Dinan for a reference to the wireless device may transmit one or more sounding reference signal (SRS) to the BS after applying the timing advance command), 
The combination of Dinan and Hu does not explicitly disclose wherein the sequence is a device specific sequence that distinguishes the first device from another device.
However, Lee discloses wherein the sequence is a device specific sequence that distinguishes the first device from another device (See Par. [54]-[55], [57], [80]-[85], [155] and Figs 3 & 11 of Lee for a reference to the UE 100 transmits a random access request to the BS [Fig. 11; 1104], containing a unique RA sequence associated with the UE’s SPS-C-RNTI, which identifies the UE using the SPS resources and distinguish it from other UEs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee, Hu and Dinan. The motivation of combination is improving the efficiency of designating UEs in SPS communication, as well as improving the efficiency of UEs synchronization, by allowing the BS to designate the UE based on the identification contained in the UL data (Sequence).  (Lee; Par. [106]).

Regarding claim 4, the combination of Dinan and Hu does not explicitly disclose wherein the sequence is generated based on an identification of the first device.
However, Lee discloses wherein the sequence is generated based on an identification of the first device (See Par. [54]-[57] of Lee for a reference to an SPS-C-RNTI is an ID that is assigned to the UE using/requesting SPS resources. The random access sequence is generated to contain information that is associated with the SPS-C-RNTI to identify the UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee, Hu and Dinan. The motivation of combination is improving the efficiency of designating UEs in SPS communication, as well as improving the efficiency of UEs synchronization, by allowing the BS to designate the UE based on the identification contained in the UL data (Sequence).  (Lee; Par. [106]).

Regarding claim 5, the combination of Dinan, Hu and Lee, specifically Dinan discloses wherein the sequence occupies one symbol within a transmission time interval (See Par. [217] of Dinan for a reference to the sounding reference signal (sequence) may be transmitted on the last symbol during the transmission period [One symbol is used for transmission]).

(See Par. [68]-[72] of Dinan for a reference to the BS may transmit at least one RRC message to the wireless device. The RRC message includes configuration parameters, comprising a sequence containing a time alignment value and timer).

Regarding claim 9, the combination of Dinan, Hu and Lee, specifically Dinan discloses wherein the first signal indicates a resource pool for the first device to transmit the sequence (See Par. [208], [213] of Dinan for a reference to the UE receives an RRC message [First Signal] from the BS comprising configuration info, including the TA value and UL resources allocated for wireless devices to transmit the SRS [sequence]).

Regarding claim 10, the combination of Dinan, Hu and Lee, specifically Dinan discloses wherein the first device transmits the sequence on a resource of the resource pool (See Par. [213], [279] of Dinan for a reference to the wireless device receives a control command [first signal] from the BS to cause the wireless device to use the configured UL resources to transmit the SRS and the RA preamble).

Regarding claim 11, the combination of Dinan and Hu does not explicitly disclose wherein the resource pool is shared by multiple devices.
See Par. [54]-[58] of Lee for a reference to that all UEs that are using/requesting SPS resources are grouped in a pool of SPS requesting UE and the SPS resources available are shared by all UEs belong to the pool).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee, Hu and Dinan. The motivation of combination is improving the efficiency of designating UEs in SPS communication, as well as improving the efficiency of UEs synchronization, by allowing the BS to designate the UE based on the identification contained in the UL data (Sequence).  (Lee; Par. [106]).

Regarding claim 27, Dinan discloses apparatus of claim 23, further comprising a processor (See Fig. 4; 408) that generates a sequence and a transmitter that transmits the sequence based on the timing advance adjustment information (See Par. [215]-[216] of Dinan for a reference to the wireless device may transmit one or more sounding reference signal (SRS) to the BS after applying the timing advance command), 
The combination of Dinan and Hu does not explicitly disclose wherein the sequence is a device specific sequence that distinguishes the first device from another device.
However, Lee discloses wherein the sequence is a device specific sequence that distinguishes the first device from another device (See Par. [54]-[55], [57], [80]-[85], [155] and Figs 3 & 11 of Lee for a reference to the UE 100 transmits a random access request to the BS [Fig. 11; 1104], containing a unique RA sequence associated with the UE’s SPS-C-RNTI, which identifies the UE using the SPS resources and distinguish it from other UEs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee, Hu and Dinan. The motivation of combination is improving the efficiency of designating UEs in SPS communication, as well as improving the efficiency of UEs synchronization, by allowing the BS to designate the UE based on the identification contained in the UL data (Sequence).  (Lee; Par. [106]).

Regarding claim 28, the combination of Dinan and Hu does not explicitly disclose wherein the sequence is generated based on an identification of the first device.
However, Lee discloses wherein the sequence is generated based on an identification of the first device (See Par. [54]-[57] of Lee for a reference to an SPS-C-RNTI is an ID that is assigned to the UE using/requesting SPS resources. The random access sequence is generated to contain information that is associated with the SPS-C-RNTI to identify the UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee, Hu and Dinan. The motivation of combination is improving the efficiency of designating UEs in SPS communication, as well as improving the efficiency of UEs synchronization, by allowing the BS to designate the UE based on the identification contained in the UL data (Sequence).  (Lee; Par. [106]).

Regarding claim 29, the combination of Dinan, Hu and Lee, specifically Dinan discloses wherein the transmitter transmits the sequence on a resource of a resource pool (See Par. [213], [279] of Dinan for a reference to the wireless device receives a control command [first signal] from the BS to cause the wireless device to use the configured UL resources to transmit the SRS and the RA preamble).

Regarding claim 30, the combination of Dinan and Hu does not explicitly disclose wherein the resource pool is shared by multiple devices.
However, Lee discloses wherein the resource pool is shared by multiple devices (See Par. [54]-[58] of Lee for a reference to that all UEs that are using/requesting SPS resources are grouped in a pool of SPS requesting UE and the SPS resources available are shared by all UEs belong to the pool).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee, Hu and Dinan. The motivation of combination is improving the efficiency of designating UEs in SPS communication, as well as improving the efficiency of UEs synchronization, by allowing the BS to designate the UE based on the identification contained in the UL data (Sequence).  (Lee; Par. [106]).

See Par. [217] of Dinan for a reference to the sounding reference signal (sequence) may be transmitted on the last symbol during the transmission period [One symbol is used for transmission]).

6.	Claims 6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Hu et al. in view of Lee et al. and further in view of Heo et al. (US Pub. No. 2008/0153425 A1).
Regarding claim 6, the combination of Dinan, Hu and Lee does not explicitly disclose wherein the first device transmits data with the sequence in a transmission time interval.
However, Heo discloses wherein the first device transmits data with the sequence in a transmission time interval (See Par. [53]-[55] and Fig. 4 of Heo for a reference to control information [mapped to the sequence] and data are transmitted in the same TTI).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Heo, Lee, Hu and Dinan. The motivation of combination is achieving more efficient use of transmission resources, by transmitting data and control information simultaneously during one time interval.   (Heo; Par. [42]).


However, Heo discloses wherein the transmitter transmits data with the sequence in a transmission time interval (See Par. [53]-[55] and Fig. 4 of Heo for a reference to control information [mapped to the sequence] and data are transmitted in the same TTI).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Heo, Lee, Hu and Dinan. The motivation of combination is achieving more efficient use of transmission resources, by transmitting data and control information simultaneously during one time interval.   (Heo; Par. [42]).

7.	Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Hu et al. in view of Lee et al. in view of Heo et al. and further in view of Kim et al. (US Pub. No. 2013/0034091 A1).
Regarding claim 7, the combination of Dinan, Hu, Lee and Heo does not explicitly disclose wherein the data and the sequence have a same bandwidth in a frequency domain.
However, Kim discloses wherein the data and the sequence have a same bandwidth in a frequency domain (See Par. [24], [83] and Fig. 5 of Kim for a reference to sequence 630 and data field 640 both are transmitted through channel 520. Therefore, bandwidth for transmitting the pilot sequence may be the same transmission bandwidth for transmitting data).
Kim; Par. [62]-[63]).

Regarding claim 33, the combination of Dinan, Hu, Lee and Heo does not explicitly disclose wherein the data and the sequence have a same bandwidth in a frequency domain.
However, Kim discloses wherein the data and the sequence have a same bandwidth in a frequency domain (See Par. [24], [83] and Fig. 5 of Kim for a reference to sequence 630 and data field 640 both are transmitted through channel 520. Therefore, bandwidth for transmitting the pilot sequence may be the same transmission bandwidth for transmitting data).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim’091, Heo, Lee, Hu and Dinan. The motivation of combination is increasing the coverage, and reducing the interference between stations, by maximizing the transmission power when equal bandwidth is used for transmitting the sequence and the data.   (Kim; Par. [62]-[63]).



Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chae et al (US. Pub. No. 2016/0345348 A1) discloses a method and apparatus related to a Timing Advance (TA) in Device-to-Device (D2D) communication. 
Patel et al. (US. Pub. No. 2017/0150523 A1) discloses a method for operations on a shared communication medium.
Jongren et al. (US. Pub. No. 2016/0211959 A1) discloses techniques and apparatus for selectively switching among two or more possible reference signal densities.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413